Citation Nr: 0110784	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-28 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
June 13, 1996, and an initial evaluation in excess of 10 
percent from May 13, 2000, for cervical disc disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability.

3.  Entitlement to an initial compensable evaluation from 
June 13, 1996, and an initial evaluation in excess of 10 
percent from June 24, 2000, for traumatic arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  When the case was before the Board in July 1999, 
the Board granted entitlement to service connection for a 
left facial scar and denied entitlement to service connection 
for an eye disability, a rating in excess of 10 percent for 
tinnitus, and a compensable evaluation for bilateral hearing 
loss; the Board remanded the issues of entitlement to service 
connection for bilateral knee disability, entitlement to a 
rating in excess of 10 percent for right ankle disability, 
and entitlement to compensable ratings for disc disease of 
the cervical spine and for right shoulder arthritis for 
additional development.  

A July 2000 rating decision granted entitlement to service 
connection for bilateral knee disability and assigned 
separate noncompensable evaluations effective June 13, 1996, 
with a 10 percent evaluation for the left knee effective July 
25, 1999, and a 10 percent evaluation for the right knee 
effective May 13, 2000.  This rating decision also granted 10 
percent evaluations for disc disease of the cervical spine, 
effective May 13, 2000, and for right shoulder arthritis, 
effective June 24, 2000.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran's cervical disc disease was manifested by 
slight limitation of motion from June 13, 1996, through May 
12, 2000; it has been manifested by moderate limitation of 
motion from May 13, 2000.

3.  The veteran's cervical disc disease is not productive of 
any significant radicular symptoms or neurological 
impairment.

4.  The veteran's right ankle disability is manifested by 
limitation of motion which more nearly approximates moderate 
than marked.

5.  There is X-ray evidence of arthritis of the veteran's 
right shoulder; the right shoulder arthritis was manifested 
by motion limited by pain from June 13, 1996, through June 
23, 2000; from June 24, 2000 it has been manifested by 
limitation of motion which most nearly approximates 
limitation of the arm to the shoulder level.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for 
cervical disc disease from June 13, 2000, and a 20 percent 
rating for this disability from May 13, 2000, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293, § 4.124a, 
Diagnostic Codes 8510-8513 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2000).

3.  The schedular criteria for a 10 percent evaluation for 
right shoulder arthritis from June 13, 1996, and a 20 percent 
evaluation for this disability from June 24, 2000, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 
5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal and that he has been requested to provide 
information concerning potential sources of medical evidence 
pertaining to postservice treatment of the disabilities at 
issue.  The pertinent treatment records have been obtained 
and the veteran has been provided appropriate VA 
examinations.  No further information or evidence from the 
veteran is required to substantiate his claims.  In sum, the 
facts relevant to these claims have been properly developed 
and there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's cervical spine, right ankle, and right 
shoulder disabilities.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA general medical examination in September 1996, the 
veteran complained of neck pain, primarily in the morning, 
intermittent right shoulder pain that precluded him from 
lifting weights or heavy objects without pain, and chronic 
right ankle pain that did not preclude him from performing 
such activities as working or running but did cause symptoms 
after increased use.  It was noted that the veteran is right-
handed.  Musculoskeletal system examination revealed good 
muscle mass in all extremities with motor strength of 5/5 in 
all areas.  There was full range of motion in both shoulders 
and in the lower extremity joints, except for limited right 
ankle plantar flexion of approximately 25 degrees and 
dorsiflexion of 15 degrees.  Range of motion of the cervical 
area was noted to be excellent.  It was reported that X-rays 
showed prior avulsion injury to the right medial malleolus, 
mild degenerative disease of the right shoulder, and loss of 
normal cervical lordosis.  The diagnoses were cervical 
degenerative disc syndrome with minimal current symptoms, 
history of right ankle fracture with minimal current symptoms 
and limitations, and right clavicular fracture with some 
chronic pain in the right shoulder with minimal loss of 
ability to perform activities.

Private medical records dated from July to October 1998 
reveal that a July 1998 MRI of the cervical spine disclosed a 
small, central-left paracentral disc protrusion at C4-5; and 
cervical spondylosis and areas of foraminal stenosis, worse 
at C5-6 and C6-7.  When the veteran was seen on an outpatient 
basis later in July 1998, he reported a long history of neck 
pain and indicated that the pain had become more constant of 
late and was not relieved by Motrin.  Physical examination 
revealed that the veteran had full range of motion of the 
neck without significant tenderness to palpation.  There was 
good range of motion of the right shoulder with a little bit 
of medial scapular tenderness; there was no neurological 
deficit and strength was adequate.  Shortly thereafter, the 
veteran underwent an epidural injection which reportedly 
decreased his pain, but the veteran still reportedly noticed 
sharp, but tolerable, pain on some occasions when he turned 
his neck.  On follow up in August 1998, it was noted that the 
veteran felt a little bit better following the epidural 
injection; the pertinent impression was cervical arthritis 
that improved with an injection.  

The veteran testified at a personal hearing before the 
undersigned at the RO in March 1999 that he has constant, 
dull cervical pain, that he can lift his right arm over his 
head but has difficulty keeping it there for an extended 
period, that he has limitation of motion of the right ankle, 
and that he has pain on use of the right ankle and right 
shoulder.

The veteran complained on VA orthopedic examination on May 
13, 2000, of ankle pain with prolonged ambulation, of 
bilateral shoulder pain, of bilateral radicular symptoms, and 
of pain to palpation along the midline of the neck.  

Physical examination of the neck revealed tenderness to 
palpation along the midline, with forward flexion of 40 
degrees and backward extension of 20 degrees; it was noted 
that the veteran could look to either side 90 degrees.  There 
was good strength in all muscle groups of the upper 
extremities.  Dorsiflexion of the right ankle was 20 degrees 
and plantar flexion was 50 degrees.  The veteran did not have 
any pain with ankle motion but did with ambulation.  X-rays 
of the right ankle showed an old fracture at the medial 
malleolus; X-rays of the cervical spine revealed degenerative 
changes.  

The examiner's impressions were status-post right ankle 
fracture with persistent pain; and small central disc at C4-5 
and foraminal stenosis at C5-6, with apparent cervical 
radiculopathy and degenerative changes.  The examiner noted 
that the veteran did not have incoordination, weakened 
movements or excess fatigability.  He had significant pain 
with prolonged walking.  It was noted that there might be 
repeated flare-ups.  The veteran was able to work at a 
sedentary job but not one with a lot of heavy lifting, or a 
lot of walking, or where he had to be on his feet a lot. 

The veteran complained on VA examination of the right 
shoulder on June 24, 2000, that lifting weights or repetitive 
overhead activity caused significant pain.  On physical 
examination, forward flexion of the shoulder was 150 degrees, 
abduction was 160 degrees, external rotation was 40 degrees, 
and internal rotation was 80 degrees.  There was no 
instability.  The veteran complained of pain with resisted 
flexion.  The impression was rotator cuff tendonitis with 
impingement, might have rotator cuff tear, and mild 
arthritis.  There was no incoordination or excess 
fatigability.  He had slightly weakened movement and flare-
ups with repeated overhead movement.  X-rays of the right 
shoulder in June 2000 did not reveal any interval change in 
the mild degenerative changes of the right acromioclavicular 
joint as compared to September 1996.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Disc Disease of the Cervical Spine

A 10 percent evaluation is assigned for slight limitation of 
motion of the cervical spine; a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine; a 30 percent evaluation is warranted for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

A noncompensable evaluation is assigned for intervertebral 
disc syndrome that is postoperative, cured; a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief; a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The RO has rated the veteran's cervical disc disease under 
Diagnostic Code 5293, which provides that intervertebral disc 
syndrome warrants a noncompensable evaluation if it is 
postoperative, cured.  A 10 percent evaluation is warranted 
if it is mild.  A 20 percent evaluation is warranted if it is 
moderate with recurring attacks.  A 40 percent evaluation is 
authorized for intervertebral disc syndrome if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Since Diagnostic Code 5293 relates to functional impairment 
from disc disease of the lumbosacral spine, it would be more 
appropriate to rate the radicular symptoms from the cervical 
disc disease under a diagnostic code for radicular symptoms.

Mild incomplete paralysis of the upper, middle or lower 
radicular group warrants a 20 percent evaluation for 
involvement of the major or minor upper extremity.  Moderate 
incomplete paralysis of the upper, middle or lower radicular 
group warrants a 40 percent evaluation for involvement of the 
major upper extremity or a 30 percent evaluation for 
involvement of the minor upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510, 8511, 8512.

Mild incomplete paralysis of all radicular groups warrants a 
20 percent evaluation for involvement of the major or minor 
upper extremity.  Moderate incomplete paralysis of all 
radicular groups warrants a 40 percent evaluation for 
involvement of the major upper extremity or a 30 percent 
evaluation for involvement of the minor upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8513.

Although the veteran was found to have excellent range of 
motion with minimal symptoms on VA examination in September 
1996, this was a general medical examination which provided 
limited information.  The veteran did complain of pain at 
this examination.  When the veteran was seen in July 1998 
with neck pain, he reported that the pain had been 
unresponsive to Motrin.  As a result he was provided an 
epidural injection.  In the Board's opinion, the foregoing 
evidence adequately establishes the presence of functional 
impairment of the cervical spine due to pain. Therefore, the 
Board is satisfied that the veteran's cervical disc disease 
has been productive of at least slight limitation of motion 
from the effective date of service connection for this 
disability.  Accordingly, a 10 percent rating is warranted 
from June 13, 1996.  However, even in July 1998 when the 
veteran required the epidural injection, his range of neck 
motion was described as full.  Following the injection his 
neck pain improved.  There is no medical evidence prior to 
May 13, 2000, the date of the most recent VA examination of 
the veteran's cervical spine, showing that the veteran was 
found to have less than full range of motion of the cervical 
spine or that any cervical spine function was compromised by 
weakness, incoordination or excess fatigability, nor was 
there evidence of increased functional impairment on repeated 
use or due to flare-ups.  Therefore, the Board must conclude 
that for the period prior to May 13, 2000, the limitation of 
motion of the veteran's cervical spine did not more nearly 
approximate moderate than slight.  Accordingly, an evaluation 
in excess of 10 percent is not warranted during that period 
on the basis of limitation of motion.  

The VA examination on May 13, 2000, disclosed pain to 
palpation along the midline of the neck with forward flexion 
of 40 degrees, backward extension of 20 degrees, and lateral 
flexion to 90 degrees, bilaterally.  However, there was good 
strength in all muscle groups of the upper extremities and 
reflexes were normal.  There was no incoordination, weakened 
movement or excess fatigability, although there was possibly 
some additional impairment during flare-ups.  In the Board's 
opinion, the findings on this examination establish the 
presence of limitation of motion which most nearly 
approximates moderate.  Therefore, an evaluation of 20 
percent, but not higher, is warranted from that date under 
Diagnostic Code 5290.

There is no objective evidence of any significant radicular 
symptoms.  Therefore, the Board concludes that the criteria 
for a compensable evaluation under any of the diagnostic 
codes for radicular impairment have not been met.  As noted 
above, in the Board's opinion, Diagnostic Code 5293 is not an 
appropriate code for evaluating the veteran's cervical disc 
disease.  In any event, since there is no objective evidence 
of any significant neurological impairment, it would not be 
to the veteran's advantage to rate the disability under 
Diagnostic Code 5293.   

B.  Right Ankle Disability

A 10 percent evaluation is assigned for moderate limitation 
of motion of the ankle; a 20 percent evaluation is warranted 
for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Dorsiflexion of the ankle is normally from 0-20 degrees and 
plantar flexion of the ankle is normally from 0-45 degrees.  
38 C.F.R. § 4.71, Plate II.

The veteran has reported, including at his hearing in March 
1999, limitation of motion of the right ankle and pain on use 
of his right ankle.  When examined in August 1996, plantar 
flexion of the right ankle was to 25 degrees and dorsiflexion 
was to 15 degrees; the diagnosis was that the veteran had 
minimal symptoms and minimal limitations.  On VA orthopedic 
examination in May 2000, the veteran noted ankle pain on 
prolonged ambulation.  Physical examination of the right 
ankle revealed dorsiflexion of 20 degrees and plantar flexion 
of 50 degrees.  The veteran did not have any pain with ankle 
motion but did with ambulation.  X-rays of the right ankle 
showed an old fracture at the medial malleolus.  It was noted 
that the veteran had significant pain with prolonged walking 
and possible flare-ups but did not have incoordination, 
weakened movements, or excess fatigability.  He was 
considered able to work at a sedentary job but not one 
involving a lot of heavy lifting, a lot of walking, or one in 
which he had to be on his feet for very long. There is no 
evidence of right ankle weakness or instability, and no 
notation of any swelling, warmth or erythema associated with 
the ankle.  

In essence the evidence demonstrates that the functional 
impairment of the veteran's right ankle is limited to pain 
which occurs with prolonged ambulation.  This functional 
impairment is consistent with the assigned evaluation of 10 
percent and does not more nearly approximate the marked 
limitation of motion required for a higher evaluation.  



C.  Right Shoulder Arthritis

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted where motion of the major arm is limited to 
shoulder level; a 30 percent rating is for consideration 
where the motion is limited to midway between the side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Full range of forward flexion and abduction of the shoulder 
is from 0-180 degrees; full range of internal and external 
rotation is from 0-90 degrees.  38 C.F.R. § 4.71, Plate I 
(2000).

Although the veteran demonstrated a full range of motion of 
the right shoulder on the initial VA examination in September 
1996 and the VA examiner stated that there was a minimal loss 
of ability to perform activities, X-ray evidence of arthritis 
was found and the examiner concluded that the veteran had 
chronic right shoulder pain.  Therefore, the Board concludes 
that a 10 percent rating is warranted from the effective date 
of service connection, June 13, 1996, under Diagnostic Codes 
5003 and 5010.  Neither the report of the September 1996 VA 
examination nor any other objective evidence for the period 
prior to the VA examination on June 24, 2000, documents 
functional impairment of the right shoulder which 
approximates the limitation of motion required for a 20 
percent rating.  

The VA examination on June 24, 2000, revealed loss of right 
shoulder motion, with forward flexion to 150 degrees, 
abduction to 160 degrees, internal rotation to 80 degrees, 
and external rotation to 40 degrees.  Although there was no 
incoordination or excess fatigability, the examiner noted 
slightly weakened movement of the shoulder and flare-ups with 
repeated overhead movement.  In the Board's opinion, when all 
pertinent disability factors are considered, the limitation 
of motion evidenced by the June 2000 VA examination most 
nearly approximates that required for a 20 percent 
evaluation.  Accordingly, an evaluation of 20 percent, but 
not higher, is warranted from June 24, 2000. 

D.  Extra-schedular Consideration

The Board also has considered whether any of the veteran's 
claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  The record reflects that the veteran has not 
required frequent hospitalizations for any of the 
disabilities at issue, or that any of the manifestations of 
the disabilities are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disabilities 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from any of the disabilities 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of the case for extra-schedular consideration 
is not in order.


ORDER

An evaluation of 10 percent is granted for the veteran's 
cervical disc disease from June 13, 2000, and 20 percent 
evaluation is granted for this disability from May 13, 2000, 
subject to the criteria applicable to the payment of monetary 
benefits.

An evaluation in excess of 10 percent for right ankle 
disability is denied.

An evaluation of 10 percent is granted for the veteran's 
right shoulder arthritis from June 13, 1996, and an 
evaluation of 20 percent is granted for this disability from 
June 24, 2000, subject to the criteria applicable to the 
payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

